Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petiet (US 6023123).
Regarding claim 1, Petiet teaches a sound-modulating window assembly for a vehicle, the window assembly comprising: a window having: an edge region (fig 2C Petiet); an inner surface; and an outer surface (inner and outer surfaces 1 and 2, Petiet, fig 2C and col 1, ln 50-57), the inner surface being configured to face a passenger compartment (inherent in vehicle, col 1, ln 21-24), and the outer surface being configured to face a vehicle exterior (inherent in vehicle, col 1, ln 21-24); one or more sensors configured to receive sensor information in response to one or more sounds (col 3, ln 59- col 4, ln 21); and a sound modulation assembly comprising: a controller configured to deliver one or more inputs to one or more actuating elements based on the sensor information (controller 26, col 4, ln 34-38); and one or more actuating elements including one or more actuator assemblies (distributed set of actuators, col 4, ln 5-21), the actuating elements configured to deliver force to at least a portion of the edge region in response to the one or more inputs (inherent that force is being used to damp the windowpane noise movement, col 4, ln 5-21).
Regarding claim 2, Petiet teaches the sound-modulating window assembly of claim 1, wherein the one or more actuator assemblies comprise one or more actuators(distributed set of actuators, col 4, ln 5-21), the actuators comprising: a first insulating portion forming a fluid-impermeable chamber (glass, col 2, ln 30-34; “confines” gas so it must inherently be impermeable, col 2, ln 18-29); a dielectric fluid contained within the fluid-impermeable chamber (gas or liquid, col 2, ln 25-29; inherently it is a dielectric otherwise it would not be able to have a voltage across it because there cannot be voltage across a conductive bridge (e.g. a wire) having no impedance as disclosed—much less one thousand volts, col 1, ln 58-67); a first conductive portion operatively connected to an outer surface of the first insulating portion, the first conductive portion comprising a conductive material (conductive layer on both windowpanes, col 1, ln 58-67); and a second conductive portion operatively connected to an outer surface of the first insulating portion (conductive layer on both windowpanes, col 1, ln 58-67; conductive layers 14 and 15, col 3, ln 31-40, fig 2C) and separated from the first conductive portion by the fluid-impermeable chamber (“confines” gas so it must inherently be impermeable, col 2, ln 18-29), the second conductive portion comprising a conductive material (conductive layer on both windowpanes, col 1, ln 58-67; conductive layers 14 and 15, col 3, ln 31-40, fig 2C); and a second insulating portion surrounding an exterior surface of the first conductive portion and the second conductive portion (glass is inherently insulating, col 1, ln 33-35).
Regarding claim 5, Petiet teaches the sound-modulating window assembly of claim 1, further comprising one or more piezoelectric elements (Petiet, col 2, ln 6-17) configured to vibrate at least a portion of the window in response to the one or more inputs from the controller (Petiet, col 4, ln 34-38).
Regarding claim 6, Petiet teaches the sound-modulating window assembly of claim 1, wherein the sensor information includes one or more sound parameters (sensing movement to control noise, i.e. the movement is a parameter of the sound causing movement, Petiet, col 4, ln).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petiet and Mark (US 5812684).
Regarding claim 3, Petiet teaches the sound-modulating window assembly of claim 2.
Although Petiet does not explicitly teach the feature wherein the first insulating portion and the second insulating portion comprise an insulating elastomer, Mark teaches a vehicle noise attenuation by window system (Mark, col 1, ln 7-11) wherein there is an elastomeric strip 34 on inner and outer panels (Mark, col 2, ln 57-57, fig 3) and it would have been obvious to use an insulating elastomer on both sides of the noise attenuating window assembly of Petiet since doing so is the use of a known technique to improve a similar system in the same way.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Petiet and Heilemann (US 20200120427).
Regarding claim 4, Petiet teaches the sound-modulating window assembly of claim 2.
Although Petiet does not explicitly teach the feature wherein the actuator assemblies comprise a plurality of actuators positioned in series, Heilemann teaches a vibrating panel (which can be in a vehicle, Heilemann, [0009]) with actuators connected in series (101, Heilemann, [0014], [0037], fig 1) and it would have been obvious to one of ordinary skill in the art to use a series connection of actuators with the motivation of producing a target total electrical impedance as disclosed by Heilemann (Heilemann, [0014]).

Claims 7, 9, 10, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Petiet and Juvonen (US 20100172510).
Regarding claim 7, Petiet teaches the sound-modulating window assembly of claim 6.
Although Petiet does not explicitly teach the feature wherein the one or more sound parameters are used by the controller to create a modulation profile, Juvonen teaches using a noise profile (Juvonen, [0031]) which is used to determine cancellation parameters for a cancellation waveform (i.e. cancellation waveform is a modulation profile, Juvonen, [0030]) and it would have been obvious to one of ordinary skill in the art to use the noise profile of Juvonen in the system of Petiet since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 9, Petiet teaches a sound modulation system for controlling a sound-modulating window assembly of a vehicle (Petiet, fig 2C), comprising: a sound-modulating window assembly having: a window (fig 2C, col 1, ln 50-57); and one or more actuator assemblies (Petiet, col 4, ln 5-21), the one or more actuator assemblies being operatively positioned with respect to the window (Petiet, col 4, ln 5-21); one or more processors; and a memory communicably coupled to the one or more processors and storing: a sound detection module including instructions that when executed by the one or more processors cause the one or more processors to detect one or more sounds using one or more sensors (col 4 ln 5-21).
However, Petiet does not explicitly teach the feature of a classification module including instructions that when executed by the one or more processors cause the one or more processors to compare comparing the one or more sounds to a sound profile to determine one or more selected sounds, and to evaluate the one or more selected sounds for one or more sound parameters; and a sound modulation module including instructions that when executed by the one or more processors cause the one or more processors to create a modulation profile corresponding to at least one of the one or more sound parameters, and to activate the one or more actuator assemblies according to the modulation profile to alter one or more dampening characteristics of the window, the modulation profile affecting transmission of the selected sound.
Juvonen teaches characterizing ambient sound according to pre-stored sound patterns of a noise profile (Juvonen, [0031]) which are used to cancel noise using actuators (Juvonen, [0030]). It would have been obvious to one of ordinary skill in the art to use the noise profile of Juvonen in the system of Petiet since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 10, Petiet and Juvonen teach the sound modulation system of claim 9, wherein a sound modulation assembly further comprises: a housing which receives at least a portion of the window (windowpane fitted in a house, Petiet, col 1, ln 54-57; but also in a vehicle Petiet, col 1, ln 21-24): and a controller configured to deliver one or more inputs to the one or more actuator assemblies in response to the one or more sound parameters (controller Petiet, col 4, ln 34-38), wherein the one or more actuator assemblies are configured to deliver hydraulic force to at least a portion of the window in response to one or more inputs (hydraulic signal generator, Petiet, col 3, ln 50-52).
Regarding claim 12, Petiet and Juvonen teach the sound modulation system of claim 9, wherein the modulation profile is a pattern of vibrations which reflect or dampen the one or more selected sounds (stored noise profile used to form the canceling waveform, Juvonen, [0030-0032]).
Regarding claim 13, Petiet and Juvonen teach the sound modulation system of claim 9, wherein the classification module further comprises sound classifications (classifying one example sound as “constant highway/freeway speed”, Juvonen, [0031]).
Regarding claim 16, Petiet and Juvonen teach the sound modulation system of claim 9, wherein the sound modulation module further comprises instructions to modulate actuation strength of the one or more actuator assemblies (amplitude of cancellation waveform to match the background ambient noise, Juvonen, [0030]).
Regarding claim 17, Petiet and Juvonen teach the sound modulation system of claim 16, wherein the actuation strength is modulated in response to sound amplitude of the one or more selected sounds (amplitude of cancellation waveform to match the background ambient noise, Juvonen, [0030]; such as noise profile of “constant highway/freeway speed”, Juvonen, [0031]).
Regarding claim 18, Petiet teaches a method for controlling a sound-modulating window assembly (Petiet, fig 2C), comprising: detecting one or more sounds using one or more sensors (col 4 ln 5-21).
However, Petiet does not explicitly teach the feature of comparing the one or more sounds to a sound profile to determine one or more selected sounds; evaluating the one or more selected sounds for one or more sound parameters; creating a modulation profile corresponding to at least one of the one or more sound parameters; and modulating a sound-modulating window assembly using the modulation profile and the one or more actuators, the modulation profile affecting transmission of the selected sound.
Juvonen teaches characterizing ambient sound according to pre-stored sound patterns of a noise profile (Juvonen, [0031]) which are used to cancel noise using actuators (Juvonen, [0030]). It would have been obvious to one of ordinary skill in the art to use the noise profile of Juvonen in the system of Petiet since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 19, Petiet and Juvonen teach the method of claim 18, further comprising modulating an actuation strength of the one or more actuators (amplitude of cancellation waveform to match the background ambient noise, Juvonen, [0030]; such as noise profile of “constant highway/freeway speed”, Juvonen, [0031]).

Claim8 is rejected under 35 U.S.C. 103 as being unpatentable over Petiet and Smith (US 20060147051).
Regarding claim 8, Petiet teaches the sound-modulating window assembly of claim 1.
Although Petiet does not explicitly teach the feature wherein the controller is configured to actuate the one or more actuating elements in subgroups, Smith teaches actuators for sound masking (Smith, [0098]) based on monitored vibrations of a panel (Smith, [0029]) wherein audio output is provided to a power amplifier that may in turn be connected to a number of actuators in a vehicle, for example, or a separate feed and amplifier may be provided to separate groups of actuators (Smith, [0098]).
It would have been obvious to control subgroups of actuators since doing so is the use of a known technique to improve a similar system in the same way.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Petiet, Juvonen, and Smith.
Regarding claim 11, Petiet and Juvonen teach the sound modulation system of claim 10.
Although Petiet and Juvonen do not teach wherein the one or more actuator assemblies comprise one or more actuators, wherein the sound modulation module further comprises instructions to modulate actuation strength by controlling a number of the one or more actuators which are actuated in the each of the one or more actuator assemblies, Smith teaches actuators for sound masking (Smith, [0098]) based on monitored vibrations of a panel (Smith, [0029]) wherein audio output is provided to a power amplifier that may in turn be connected to a number of actuators in a vehicle, for example, or a separate feed and amplifier may be provided to separate groups of actuators (Smith, [0098]).
It would have been obvious to control subgroups of actuators since doing so is the use of a known technique to improve a similar system in the same way.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petiet, Juvonen, and Daly (US 7106867).
Regarding claim 14, Petiet and Juvonen teach the sound modulation system of claim 13.
Although Petiet and Juvonen do not explicitly teach the feature wherein the sound classifications comprises sounds which are selected based on input from an occupant of the vehicle, Daly teaches customizing a noise cancellation according to a user’s preference so that certain sounds representing a preferred engine noise profile of the occupant of the vehicle will be canceled (or not canceled) differently based on occupant preferences (Daly, col 3 ln 15-35).
It would have been obvious to use classifications of different sounds selected by a vehicle occupant as disclosed by Daly since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 20, Petiet and Juvonen teach the method of claim 18.
Although Petiet and Juvonen do not explicitly teach the feature wherein the sound profile includes historical information from one or more occupants of a vehicle.
Daly teaches customizing a noise cancellation with a controller preprogrammed (i.e. historical) according to a user’s preference so that certain sounds representing a preferred engine noise profile of the occupant of the vehicle will be canceled (or not canceled) differently based on occupant preferences (Daly, col 3 ln 15-35).
It would have been obvious to use classifications of different sounds selected by a vehicle occupant as disclosed by Daly since doing so is the use of a known technique to improve a similar system in the same way.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petiet, Juvonen, and Eggenberger (WO 2008015215, see English translation).
Regarding claim 15, Petiet and Juvonen teach the sound modulation system of claim 9.
Although Petiet and Juvonen do not explicitly teach the feature wherein the sound detection module further comprises instructions to detect the one or more sounds based on regions of the window, Eggenberger teaches separate combined sensor and actuator units 18 and 19 which each cover certain regions of the window (Eggenberger, pp. 5-6, fig. 6). It would have been obvious to one of ordinary skill ion the art to detect sound at specific regions of the window in order to be able to attenuate higher frequencies due to the well-known and understood properties of sound wavelengths at different frequencies and how that impacts active noise cancellation as disclosed by Eggenberger (Eggenberger, middle of pg. 2). A sparser arrangement of sensors or only one region (i.e. one sensor) would be effective only up to a lower frequency than would be possible with a denser or more numerous arrangement of sensors covering the same area for reasons well-understood by one of ordinary skill in the art. Hence, it would have been obvious to use separate sensors to cover smaller regions to extend the effective cancellation bandwidth up to a higher frequency as discussed by Eggenberger (Eggenberger, pg. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651